—Judgment, Supreme Court, Bronx County (William Donnino, J.), rendered December 20, 1993, convicting defendant, after a jury trial, of robbery in the second degree and grand larceny in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 3 to 6 years and l1/2 to 3 years, respectively, unanimously affirmed.
The verdict was not against the weight of the evidence. The issues raised by defendant, including whether- he participated in the crime, whether the statement he made to the police officer after his arrest was accurately transcribed, and whether the stolen money was in fact recovered from him, concern the credibility of witnesses and were properly placed before the jury. We find no reason to disturb its determination (see, People v Bleakley, 69 NY2d 490, 495). Concur — Murphy, P. J., Rosenberger, Ross, Nardelli and Mazzarelli, JJ.